            Case: 5:20-cv-02741-BYP Doc #: 1 Filed: 12/10/20 1 of 5. PageID #: 1



 1                        UNITED STATES DISTRICT COURT
 2
                                    FOR THE
                           NORTHERN DISTRICT OF OHIO
 3

 4
     GAYLENA CARLY,                             )
 5                                              )
                  Plaintiff                     )
 6
                                                ) Case No.:
 7         v.                                   )
                                                ) COMPLAINT AND DEMAND FOR
 8   SYNCHRONY BANK,                            ) JURY TRIAL
 9
                                                )
                  Defendant                     )
10

11
                                        COMPLAINT
12
           GAYLENA CARLY (“Plaintiff”), by and through her attorneys, KIMMEL
13

14   & SILVERMAN, P.C., alleges the following against SYNCHRONY BANK

15   (“Defendant”):
16
                                      INTRODUCTION
17
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
18

19   Act (“TCPA”), 47 U.S.C. § 227 et seq.
20                             JURISDICTION AND VENUE
21
           2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
22
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
23

24         3.     Defendant conducts business in the State of Ohio and as such,
25
     personal jurisdiction is established.

                                                 1

                                             COMPLAINT
              Case: 5:20-cv-02741-BYP Doc #: 1 Filed: 12/10/20 2 of 5. PageID #: 2



 1         4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 2
                                          PARTIES
 3
           5.      Plaintiff is a natural person residing in Wooster, Ohio 44691.
 4

 5         6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 6
           7.      Defendant is a corporation that does business in Ohio and maintains
 7
     its principle place of business at 170 Election Road, Suite 125, Draper, Utah
 8

 9
     84020.

10         8.      Defendant is a “person” as that term is defined by 47 U.S.C.
11
     §153(39).
12
           9.      Defendant acted through its agents, employees, officers, members,
13

14   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

15   representatives, and insurers.
16
                                FACTUAL ALLEGATIONS
17
           10.     Plaintiff has a cellular telephone number that she has had for more
18

19   than one year.

20         11.     Plaintiff has only used this number as a cellular telephone number.
21
           12.     Defendant placed repeated harassing telephone calls to Plaintiff’s
22
     cellular telephone number.
23

24         13.     When contacting Plaintiff on his cellular telephone, Defendant used
25
     an automatic telephone dialing system and/or pre-recorded or artificial voice.

                                                2

                                          COMPLAINT
            Case: 5:20-cv-02741-BYP Doc #: 1 Filed: 12/10/20 3 of 5. PageID #: 3



 1         14.      Plaintiff knew Defendant was using an automatic telephone dialing
 2
     system and/or pre-recorded or artificial voice as calls would begin with a
 3
     noticeable pause or delay before a live representative would come on the line.
 4

 5         15.      Defendant’s telephone calls were not made for “emergency purposes.”
 6
           16.      Shortly after the calls started, Plaintiff first told the Defendant to stop
 7
     calling her.
 8

 9
           17.      Defendant acknowledged Plaintiff’s request to stop calling, but then

10   ignored it and continued to call her repeatedly.
11
           18.      Plaintiff found Defendant’s repeated calls to be frustrating, annoying,
12
     harassing, invasive, and upsetting.
13

14         19.      Upon information and belief, Defendant conducts business in a

15   manner which violates the Telephone Consumer Protection Act.
16

17
                                  COUNT I
18
                           DEFENDANT VIOLATED THE
19                   TELEPHONE CONSUMER PROTECTION ACT

20         20.      Plaintiff incorporates the forgoing paragraphs as though the same were
21
     set forth at length herein.
22
           21.      Defendant initiated multiple automated telephone calls to Plaintiff’s
23

24   cellular telephone using a prerecorded voice.
25



                                                  3

                                            COMPLAINT
            Case: 5:20-cv-02741-BYP Doc #: 1 Filed: 12/10/20 4 of 5. PageID #: 4



 1         22.    Defendant initiated these automated calls to Plaintiff using an
 2
     automatic telephone dialing system.
 3
           23.    Defendant’s calls to Plaintiff were not made for emergency purposes.
 4

 5         24.    Defendant’s calls to Plaintiff were not made with Plaintiff’s prior
 6
     express consent.
 7
           25.    Defendant’s acts as described above were done with malicious,
 8

 9
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

10   under the law and with the purpose of harassing Plaintiff.
11
           26.    The acts and/or omissions of Defendant were done unfairly,
12
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
13

14   lawful right, legal defense, legal justification or legal excuse.

15         27.    As a result of the above violations of the TCPA, Plaintiff has suffered
16
     the losses and damages as set forth above entitling Plaintiff to an award of
17
     statutory, actual and trebles damages.
18

19

20                                 PRAYER FOR RELIEF
21
           WHEREFORE, Plaintiff, GAYLENA CARLY, respectfully prays for a
22
     judgment as follows:
23

24                a.     All actual damages suffered pursuant to 47 U.S.C. §
25
                         227(b)(3)(A);

                                                 4

                                           COMPLAINT
            Case: 5:20-cv-02741-BYP Doc #: 1 Filed: 12/10/20 5 of 5. PageID #: 5



 1                 b.      Statutory damages of $500.00 per telephone call pursuant to 47
 2
                          U.S.C. § 227(b)(3)(B);
 3
                   c.     Treble damages of $1,500 per telephone call pursuant to 47
 4

 5                        U.S.C. §227(b)(3) or alternatively that amount for all calls
 6
                          made after Defendant was notified that they were calling the
 7
                          wrong person and wrong number;
 8

 9
                   d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);

10                 e.     Any other relief deemed appropriate by this Honorable Court.
11

12
                                DEMAND FOR JURY TRIAL
13

14          PLEASE TAKE NOTICE that Plaintiff, GAYLENA CARLY, demands a

15   jury trial in this case.
16

17
                                             RESPECTFULLY SUBMITTED,
18

19     DATED: 12/10/20                       KIMMEL & SILVERMAN, P.C.

20

21                                          By:/s/ Amy Lynn Bennecoff Ginsburg
                                               Amy Lynn Bennecoff Ginsburg, Esq.
22                                             Kimmel & Silverman, P.C.
23
                                               30 E. Butler Pike
                                               Ambler, PA 19002
24                                             Phone: (215) 540-8888
                                               Fax: (877) 788-2864
25
                                               Email: aginsburg@creditlaw.com

                                                5

                                          COMPLAINT
